PER CURIAlM:
Meghan Ann Collins, appointed counsel for Aaron Murray in this direct criminal appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) because she finds the appeal “wholly frivolous.” Id. at 744, 87 S.Ct. 1396. Our independent review of the entire record reveals that counsel’s assessment of the relative merit of Murray’s appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Murray’s conviction and sentence are AFFIRMED.